DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

RESPONSE TO AMENDMENT
	Claim rejections based on prior art

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

	Applicant's arguments filed 11/04/2021 with respect to claims 21-40 have been fully considered but are not persuasive.
With respect to claim ‘first input/output logic’ of a processor compressing a header portion of a packet, a first host machine 105 and a first NIC 150 within the first host machine 105 of Cherian are being equated to a processor and a first input/output logic within the processor; therefore, see paragraph 0069 and paragraph 0075 of Cherian, which also discloses “on the hardware side, once a packet is tagged for encapsulation offload, the NIC encapsulates the packet. The NIC (using hardware/firmware and/or software) performs VXLAN table lookup (at 740) to determine the outer header, performs (at 740) TSO, and computes (at 740) checksum with the encapsulated header. The order in which the NIC performs encapsulation, TSO, and checksum calculation is implementation dependent. The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”.

OBJECTIONS TO THE CLAIMS

	Claims 38-40 are objected to because of the following informalities:
	As per claim 38, the phrase ‘packet across the the PCIe’ seems to be a typo, with the additional ‘the’. Correction is needed

REJECTIONS BASED ON PRIOR ART
	
Claim Rejections - 35 USC § 103
1.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cherian et al. (US pub. 2015/0381494), hereinafter, “Cherian”, in view of Lee et al. (US pub. 2011/0128908), hereinafter, “Lee”.

3.         As per claim 21, Cherian discloses a system, comprising: a processor (a first host machine 105 of fig. 1, as discloses in paragraph 0034) comprising first input/output logic (a first NIC 150 in a first host machine 105, as disclose in paragraphs 0041 and 0042); a co-processor (a second host machine 105 of fig. 1, as discloses in paragraph 0034) comprising second input/output logic (second NIC 150 in second host machine 105); and a shared interface (PCIe connection between the two host machines; see paragraphs 0069 and 0093) coupled to the processor via the first input/output logic and to the co-processor via the second input/output logic (see fig. 1), wherein the processor compresses a data packet and transmits a compressed data packet to the co-processor (see paragraphs 0007, 0043 and 0044) at least in part by: compressing (to encapsulate), in the first input/output logic, a first portion (an outer header, as discloses in paragraph 0044) of the data packet to produce the compressed data packet [see paragraph 0069 and paragraph 0075, which also discloses “[on the hardware side, once a packet is tagged for encapsulation offload, the NIC encapsulates the packet. The NIC (using hardware/firmware and/or software) performs VXLAN table lookup (at 740) to determine the outer header, performs (at 740) TSO, and computes (at 740) checksum with the encapsulated header. The order in which the NIC performs encapsulation, TSO, and checksum calculation is implementation dependent. The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”]; appending, using the first input/output logic, the compressed portion of the data packet to a second portion (inner packet, as discloses in paragraph 0043) of the data packet to form the compressed data packet (see paragraphs 0046, 0069 and 0075), wherein the second portion of the data packet is uncompressed and is complementary to the first portion of the data packet (see paragraphs 0043, 0069 and 0082); and transmitting, from the (see paragraphs 0043, 0069 and 0082).
but fails to specifically disclose wherein the first portion of the data packet comprises a header portion of the data packet, and wherein compressing the header portion of the data packet reduces a length of the header portion of the data packet from an uncompressed length before compression, and wherein the reduction in length reduces a first bandwidth used to transmit the compressed data packet across the shared interface relative to a second bandwidth using the uncompressed length.
Lee discloses wherein the first portion of the data packet comprises a header portion of the data packet, and wherein compressing the header portion of the data packet reduces a length of the header portion of the data packet from an uncompressed length before compression, and wherein the reduction in length reduces a first bandwidth used to transmit the compressed data packet across the shared interface relative to a second bandwidth using the uncompressed length (see abstract, which discloses “the multiple headers can be compressed at a transmitter and decompressed at a receiver to save bandwidth over a radio interface” and paragraphs 0045 and 0066 of Lee).
	Cherian et al. (US pub. 2015/0381494) and Lee et al. (US pub. 2011/0128908) are analogous art because they are from the same field of compressing a header of a packet.
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to combine a method of encapsulating packet for transmission over an overlay network by using a mapping table, as taught by Cherian, and a method of receiving a packet including a plurality of headers and compressing a portion of the plurality of headers at least in part by recursively using a compression context to create a 

4.         As per claims 22 and 34, the combination of Cherian and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein the processor comprises a plurality of virtual machines, each virtual machine configured to access the shared interface via the first input/output logic (see fig. 1 of Cherian).

5.         As per claim 23, the combination of Cherian and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein the shared interface comprises a second bandwidth that supports traffic of uncompressed data packets between, at most, one software process and the co-processor, and wherein the compression and transmission of data packets provides the first bandwidth between the processor and the co-processor that supports more than one software process (see abstract and paragraphs 0045 and 0066 of Lee).

6.         As per claim 24, the combination of Cherian and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein the first portion of the data packet consists of the header portion of the data packet and the second portion of the data packet consists of a payload portion of the data packet (see paragraphs 0043, 0069 and 0082 of Cherian).

7.         As per claim 25, the combination of Cherian and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein compressing the header portion of the data packet (see paragraphs 0104 and 0124 of Cherian).

8.         As per claims 26 and 40, the combination of Cherian and Lee discloses “The system of claim 25” [See rejection to claim 25 above], wherein the co-processor receives the compressed data packet at least in part by: receiving, using the second input/output logic, the compressed data packet; and decompressing, using the second input/output logic, the compressed portion of the compressed data packet based on a second translation table of the second input/output logic, wherein the second translation table is associated with the first translation table of the first input/output logic (see paragraphs 0104, 0117 and 0124 of Cherian).

9.         As per claim 27, the combination of Cherian and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein compressing the first portion of the data packet comprises utilizing a compression algorithm in the first input/output logic (see paragraphs 0069, 0075 and 0082 of Cherian).

10.         As per claims 28 and 36, the combination of Cherian and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein the co-processor comprises a hardware accelerator (see paragraphs 0104, 0117 and 0124 of Cherian).

11.         As per claims 29 and 37, the combination of Cherian and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein the shared interface comprises a (see paragraph 0093 of Cherian).

12.         As per claim 30, the combination of Cherian and Lee discloses “The system of claim 29” [See rejection to claim 29 above], wherein the first input/output logic and the second input/output logic comprises protocol circuitry comprising instructions associated with a PCIe protocol, an AMBA protocol, or both (see paragraph 0091 of Cherian).

13.         As per claim 31, the combination of Cherian and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein the co-processor compresses a second data packet and transmits a second interface data packet to the processor at least in part by: compressing, using the second input/output logic, a third portion of the second data packet to produce a second compressed portion of the second interface data packet; appending, using the second input/output logic, the second compressed portion of the second interface data packet to a fourth portion of the data packet to form the second interface data packet, wherein the fourth portion of the second data packet is uncompressed and is complementary to the third portion of the second data packet; and transmitting, from the first input/output logic to the second input/output logic, the second interface data packet (see paragraphs 0075 and 0082 of Cherian).

14.         As per claim 32, Cherian discloses a system, comprising: a processor (a first host machine 105 of fig. 1, as discloses in paragraph 0034) comprising a first translation table (first mapping table of a first NIC 150; see paragraphs 0104 and 0109); a co-processor (a second host machine 105 of fig. 1, as discloses in paragraph 0034) comprising a second translation table (second mapping table of a second NIC 150; see paragraphs 0104 and 0124) associated with the first translation table (see paragraphs 0104 and 0124); and a shared interface (PCIe connection between the host machines; see paragraphs 0069 and 0093) coupled to the processor and to the co-processor (see fig. 1), wherein the shared interface carries compressed data packets between the processor and the co-processor over the shared interface [see paragraph 0069 and paragraph 0075, which also discloses “[on the hardware side, once a packet is tagged for encapsulation offload, the NIC encapsulates the packet. The NIC (using hardware/firmware and/or software) performs VXLAN table lookup (at 740) to determine the outer header, performs (at 740) TSO, and computes (at 740) checksum with the encapsulated header. The order in which the NIC performs encapsulation, TSO, and checksum calculation is implementation dependent. The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”], wherein each compressed data packet consists of a compressed header portion and an uncompressed payload portion (see paragraphs 0043, 0069 and 0082), and wherein the compressed header portion was encoded by the first translation table in the processor or the second translation table in the co-processor (see paragraphs 0069, 0104 and 0109).
but fails to specifically disclose wherein the compressed header portion of each compressed data packet reduces a length of each compressed data packet from an uncompressed length before compression, and wherein the reduction in length corresponds to a reduced bandwidth used to transmit each compressed data packet across the shared interface relative to a bandwidth using the uncompressed length.
(see abstract, which discloses “the multiple headers can be compressed at a transmitter and decompressed at a receiver to save bandwidth over a radio interface” and paragraphs 0045 and 0066 of Lee).
	Cherian et al. (US pub. 2015/0381494) and Lee et al. (US pub. 2011/0128908) are analogous art because they are from the same field of compressing a header of a packet.
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to combine a method of encapsulating packet for transmission over an overlay network by using a mapping table, as taught by Cherian, and a method of receiving a packet including a plurality of headers and compressing a portion of the plurality of headers at least in part by recursively using a compression context to create a plurality of compressed headers each corresponding to a header in the portion of the plurality of headers for the benefit of saving radio resources by reducing packet overhead created by the header.

15.         As per claims 33 and 39, the combination of Cherian and Lee discloses “The system of claim 32” [See rejection to claim 32 above], wherein the processor comprises an input/output logic (a first NIC 150 in a first host machine 105, as disclose in paragraphs 0041 and 0042 of Cherian) coupled to the shared interface, wherein the input/output logic comprises the first translation table (see paragraphs 0104 and 0124 of Cherian).

16.         As per claim 35, the combination of Cherian and Lee discloses “The system of claim 32” [See rejection to claim 32 above], wherein the co-processor comprises a user logic that comprises the second translation table (see paragraphs 0104 and 0124 and fig. 1 of Cherian).

17.         As per claim 38, Cherian discloses a system, comprising: a processor (a first host machine 105 of fig. 1, as discloses in paragraph 0034) comprising compression logic (a first NIC 150 in a first host machine 105, as disclose in paragraphs 0041 and 0042) and running a plurality of virtual machines (VMs 110), wherein at least one virtual machine comprises a first software process (see paragraph 0038); a co-processor (a second host machine 105 of fig. 1, as discloses in paragraph 0034) comprising a hardware accelerator for the first software process (see paragraph 0035); and a Peripheral Component Interconnect Express (PCIe) interface (PCIe connection between the host machines; see paragraphs 0069 and 0093), wherein the at least one virtual machine transmit data packets associated with the first software process (see paragraphs 0007, 0043 and 0044) at least in part by: generating, in the at least one virtual machine, a PCIe packet associated with the first software process, wherein the PCIe packet consists of a PCIe header and a PCIe payload (see paragraph 0044); compressing, in the compression logic of the processor, the PCIe header of the PCIe packet, to generate a compressed PCIe header (see paragraphs 0069, 0075 and 0082); generate, in the compression logic of the processor, a compressed packet that consists of the compressed PCIe header and the PCIe payload (see paragraphs 0069, 0075 and 0082); and transmitting the compressed packet to the co-processor from the processor over the PCIe interface [see paragraph 0069 and paragraph 0075, which also discloses “[on the hardware side, once a packet is tagged for encapsulation offload, the NIC encapsulates the packet. The NIC (using hardware/firmware and/or software) performs VXLAN table lookup (at 740) to determine the outer header, performs (at 740) TSO, and computes (at 740) checksum with the encapsulated header. The order in which the NIC performs encapsulation, TSO, and checksum calculation is implementation dependent. The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”].
but fails to specifically disclose wherein compressing the PCIe header of the PCIe packet reduces a length of the PCIe header of the PCIe packet from an uncompressed length before compression, and wherein the reduction in length reduces a bandwidth used to transmit the PCIe packet across the the PCIe interface relative to a bandwidth using the uncompressed length.
Lee discloses wherein compressing the PCIe header of the PCIe packet reduces a length of the PCIe header of the PCIe packet from an uncompressed length before compression, and wherein the reduction in length reduces a bandwidth used to transmit the PCIe packet across the the PCIe interface relative to a bandwidth using the uncompressed length (see abstract, which discloses “the multiple headers can be compressed at a transmitter and decompressed at a receiver to save bandwidth over a radio interface” and paragraphs 0045 and 0066 of Lee).
	Cherian et al. (US pub. 2015/0381494) and Lee et al. (US pub. 2011/0128908) are analogous art because they are from the same field of compressing a header of a packet.
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to combine a method of encapsulating packet for transmission over an overlay network by using a mapping table, as taught by Cherian, and a method of receiving a packet including a plurality of headers and compressing a portion of the plurality of headers at least in part by recursively using a compression context to create a 

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

	The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


 a (1) CLAIMS REJECTED IN THE APPLICATION 

	Per the instant office action, claims 21-40 have received a first action on the merits and are subject of a first action non-final.

 
b. DIRECTION OF FUTURE CORRESPONDENCES

	Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 


IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.



Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181